Mr. Justice Paxson
delivered the opinion of the court,
It is conceeded that the court below erred in awarding to the life-tenant the whole of the balance for distribution. This balance was made up in part of the sum of $3000, awarded the accountants as trustees by the auditor upon the first account, to be deposited and kept in some good saving fund in the city of Philadelphia, for the purpose of repairing any damages that might occur to the real *349estate of the testator by fire or other-casualty, and to be kept so invested until the final division of his estate as directed by the codicil to his will. To the extent, therefore, of the distribution of this principal sum of $3000 to the life-tenant, this decree must be reversed. But as the testator did not direct the accumulation of this fund, the accrued interest was properly distributed. The principal should be allowed to remain on deposit, as directed by the codicil. We decline to designate a saving fund for the deposit, as requested by the appellee, or to make an order to confine it to one such institution. Any application for such purpose should be made to the court below.
The only question that remains' to be considered is the surcharge of $1593.34, being for the several amounts claimed to have been paid by the accountants for the collection of the rents of the real estate. It was alleged that there were thirty-six houses belonging to the estate, and that the accountants paid an agent five per cent, for collecting the rents. They charged in addition five per cent, commission as executors. One of the accountants was a real estate agent, and his principal business was the collection of rents. He took upon himself this branch of the business of the estate, and gave it his personal attention. He claims to have acted as agent for the executors, and to have been paid by them five per cent, on the rents received for his services in that capacity. The court disallowed this claim and surcharged the accountants, with the amount thus paid, $1593.34, and• increased their commissions to six per cent.
The appellants have not brought up the evidence with this record, and ask us to say as 'a matter of law, that an executor is entitled to an allowance of five per cent, over his commissions with which to pay an agent to collect the rents of the real estate. This we cannot do. It may be that in many cases such an allowance would be proper. The services of an experienced rent collector might in many instances be highly beneficial to the estate and justify the additional expense; in others wholly unnecessary. Five per cent, commissions would be ample compensation to an executor in the case of a store renting for $10,000 per annum, while ten per cent, might be inadequate for a house renting for $100. Much depends upon the character of the property as well as its rental value. If old and out of repair, and inconveniently located as to the residue of testator’s property, the labor would be proportionably increased. All these and others that might be specified, are matters of fact essential to a correct understanding and decision of the case. 'All we know is that some of the houses were small; but how located, in what condition of repair, and occupied by what class of tenants, we are not informed by this record. We are not disposed to convict the court below of error upon such a meagre presentation of the *350facts. Rut for the error se.t forth in the second assignment this decree must be reversed.
The decree is reversed at the costs of the appellee, and it is ordered that the record be remitted to the court below with directions to make distribution in accordance with the views set forth in this opinion.